ITEMID: 001-76600
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: YILMAZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Yusuf Yılmaz, is a Turkish national who was born in 1950 and lives in Istanbul. He is represented before the Court by Mr Selim Okçuoğlu, a lawyer practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant at one time lived with his parents and brothers in the Kalkanlı village of Bingöl. Their house was on the outskirts of the village. The applicant later moved to Istanbul. His family continued to live in Kalkanlı.
On an unspecified date in 1994 the applicant learned that the security forces had chopped down his family’s fruit trees in the village. On an unspecified date, the local gendarme commander orally stated that the soldiers who had chopped the trees had subsequently been disciplined. The applicant’s family did not make any formal complaints.
In the unspecified past, the soldiers had allegedly burned five houses in the centre of the village and compelled the villagers to leave the village. In the evening of an unspecified day in 1994, while the applicant’s father was visiting him in Istanbul, some soldiers opened fire in the direction of the house, presumably in the course of a clash with the PKK. The soldiers’ bullets caused a fire near the house of the applicant’s family, burning dry leaves and chopped wood only.
The applicant’s family informed him about these incidents and expressed their fears. They did not feel secure to live in this region. The applicant came to the village in order to take his family to Istanbul. His family left all their belongings in the house and voluntarily gave the keys to the local gendarme station for potential house searches.
The applicant’s family began to live with him in Istanbul. In 1996 the father of the applicant died.
From 1994 to 1996 the applicant went to the village every year in order to check the house. In June 1996 he noticed that some of their belongings and some food supplies were missing. Moreover the doors and the windows of the house had been removed.
On 6 June 1996 the applicant wrote to the Yayladere County Governor’s Office. He explained that he wanted to return to his village that he had left in 1994. He reported about the damage caused to his house and belongings and requested that his damage be assessed. He further requested financial aid to repair his house.
On 19 July 1996 the State of Emergency Bureau of the Yaylıdere County Governor’s Office wrote in reply that an investigation had been carried out by the Yaylıdere Gendarme Command. It was observed that there were no residents in the village as a result of the acts of terror. According to the Office, the damage had been caused by severe weather conditions and lack of proper care and maintenance. It was noted that the damage had accelerated after the roof of the house was ruined. The Office concluded in the light of these facts and under the relevant law that it was not possible to provide any compensation or financial aid, as requested. The applicant did not challenge this decision.
In September 1996 the applicant went to the village again. He observed that the roof of the house had suffered some more damage since June 1996. He further noticed that some – unspecified – family belongings had been stolen.
On 25 October 1996 the applicant wrote a second letter similar to the letter of 6 June 1996. He did not submit a copy of it to the Court.
On 8 January 1997 the State of Emergency Bureau wrote in reply to the second letter that an investigation had been carried out. It referred to an internal directive of 27 September 1996 of the State of Emergency Bureau of the Bingöl Governor’s Office. The referred directive had ordered the identification of the families who had emigrated as a result of the acts of terror but subsequently returned and built houses, or those who wished to return. The letter noted that, under the relevant law, it was not possible to provide any compensation or help from the Yaylıdere County Governor’s Office and the Social Aid and Solidarity Foundation.
The letter nevertheless stated that, on the condition that the applicant would return to the village, his situation would be reconsidered in the light of a new investigation to be conducted on site. The letter further stated that if his request were found to be well-suited, necessary aid could be provided.
The applicant did not find the letter sincere. He was of the opinion that the local gendarme commander would not allow any construction work in the village. He also believed that various unreasonable security measures in the village would make it undesirable to live there. The applicant neither returned to the village nor wrote to any other State institution.
In the autumn of 1997, the applicant learned from unspecified sources that his house was destroyed to a greater extent and the village forests were burned.
The security forces had not destroyed or stolen the applicant’s belongings. Furthermore, the official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004- VI)
